DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 02 December 2021 and 25 February 2019. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract of the disclosure is objected to because of the following:  
Line 2 reads: “the first wall and the second wall each other”. It is suggested that this be corrected to read - - the first wall and the second wall facing each other - -.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Boyd (US 3,059,736 A).
Regarding claim 1, Boyd discloses a fastening member (see Figs. 1-3) configured to fasten a first fastened member (54) and a second fastened member (52) having a first screw hole (hole in 52, see Fig. 3), the first fastened member being a hollow member (see Fig. 3) having a first wall (56) and a second wall (44), and the first wall and the second wall facing each other (see Fig. 3), comprising: 
a bolt (12) having a screw portion (26) to be inserted through a second hole (46) and to be screwed into the first screw hole, the second hole being provided on the second wall (see Fig. 3); and 
a case (16, 18, 20, 60, and 70) to be inserted into a first hole (58) provided on the first wall, the case being configured to accommodate the bolt (see Fig. 3), wherein 
while the case is inserted into the first hole, a tool (72) used for a task of fastening the accommodated bolt is inserted into the case from a side of the first wall opposite to the other side of the first wall facing the second wall (see Fig. 3).
Regarding claim 2, Boyd discloses wherein the case (16, 18, 20, 60, and 70) includes a first protruding portion (16) located at a position that is in a second direction (A see annotated Figure 3 below) from the screw portion (26), the first protruding portion being configured to restrict movement of the bolt in the second direction (see Column 2 lines 14-21), and 
the bolt (12) is configured to contact the first protruding portion (see Column 2 lines 14-21).

    PNG
    media_image1.png
    634
    438
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 3.
Regarding claim 3, Boyd discloses further comprising: 
a biasing member (14) configured to bias the bolt in the second direction (A), wherein, 
the bolt includes a first flange (flat edge of bolt head seen in Fig. 2) at a position that is in the second direction from the screw portion (26, see Fig. 1), 
the case (16, 18, 20, 60, and 70) includes a second protruding portion (18 and 20) located at a position that is in a first direction (B seen in annotated Figure 3 above) from the first flange (see Fig. 2), the first direction being opposite to the second direction, and 
the biasing member disposed between the first flange and the second protruding portion (see Fig. 2).
Regarding claim 4, Boyd discloses wherein the case (16, 18, 20, 60, and 70) includes a washer member (18 and 20), as the second protruding portion (18 and 20), disposed at a position that is in the first direction (B) from the first flange (flat edge of bolt head seen in Fig. 2), 
the washer member includes: 
a cylindrical portion (C seen in annotated Figure 2 below) through which the screw portion (26) is inserted; 
a second flange (34, an internal flange) located at a second direction (A) end of the cylindrical portion; and 
a washer portion (36) located at a first direction (B) end of the cylindrical portion, the washer portion contacting the second wall (44) while the case is inserted into the first hole (see Figs. 2-3), and 
the biasing member (14), through which the screw portion (26) is inserted, is disposed between the first flange (flat edge of bolt head seen in Fig. 2) and the washer portion.

    PNG
    media_image2.png
    462
    494
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 2.
Regarding claim 5, Boyd discloses wherein while the screw portion (26) is screwed into the first screw hole (hole of 52), a first direction (B) end of the screw portion (26) and a first direction (B) end of the washer portion (36) protrude in the first direction from the case (see Figs. 2-3).
Regarding claim 7, Boyd discloses wherein a constituent material of the case (16, 18, 20, 60, and 70) is a resin (see Column 3 lines 63-65).
NOTE: It is understood by one having ordinary skill in the art that Nylon is a resin.
Regarding claim 8, Boyd discloses a structure, comprising: 
a first fastened member (54) that is a hollow member (see Fig. 3) having a first wall (56) and a second wall (44), the first wall and the second wall facing each other (see Fig. 3); 
a second fastened member (52) having a first screw hole (hole in 52);  24 
a bolt (12) to be inserted through a second hole (46) and to be screwed into the first screw hole (hole in 52), the second hole being provided on the second wall (see Fig. 3); and 
a case (16, 18, 20, 60, and 70) to be inserted into a first hole (58) provided on the first wall (56), the case being configured to accommodate the bolt (see Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 3,059,736 A).
Regarding claim 6, Boyd discloses the bolt (12) and the washer member (20), but does not expressly disclose as claimed wherein a constituent material of the bolt and the washer member is a metal.
Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening member of Boyd, such that it comprises a constituent material of the bolt and the washer member being metal, in order to provide components having strong threaded connections, further eliminating the chances of threads on components becoming deformed.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Odilair (BR MU9001238 U2) in view of Boyd (US 3,059,736 A).
Regarding claim 9, Odilair discloses a printer (10 is disclosed to hold a printer), comprising: 
a frame (1 and 10) configured to support a carriage shaft (see NOTE 1 below); 
a pair of legs (2 seen in Fig. 3) configured to support the frame, the one leg of the pair being a hollow member (see page 3 of merged translation, lines 1-4) having a first wall and a second wall (see NOTE 2 below), the first wall and the second wall facing each other; 
a stay portion (12), the stay portion being disposed between the pair of legs (see Fig. 3); but does not expressly disclose as claimed wherein the stay portion has a first screw hole;
a bolt to be inserted through a second hole and to be screwed into the first screw hole, the second hole being provided on the second wall; and 
a case to be inserted into a first hole provided on the first wall, the case being configured to accommodate the bolt.
However, Boyd teaches a connection between a tubular member (54) and a transverse member (48), the connection comprising a stay portion (48) having a first screw hole (50 and 52);
a bolt (12) to be inserted through a second hole (46) and to be screwed into the first screw hole (50 and 52), the second hole being provided on the second wall (44); and 
a case (16, 18, 20, 60, and 70) to be inserted into a first hole (58) provided on the first wall (56), the case being configured to accommodate the bolt (see Fig. 3), in order to provide a fastener assembly and connection that utilizes a one size fastener for varying thickness portions being attached (see Column 1 lines 15-19 of Boyd), therefore reducing the number of varying parts required for connections, and reducing costs .
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the printer structure of Odilair, with Boyd, such that it comprises the bolted connection of Boyd between the pair of legs and the stay portion of Odilair, in order to provide a fastener assembly and connection that utilizes a one size fastener for varying thickness portions being attached (see Column 1 lines 15-19 of Boyd), therefore reducing the number of varying parts required for connections, and reducing costs.
NOTE 1: A carriage shaft is a part of a printer, and the frame 1 and 10 is capable of supporting a printer and all of its parts.
NOTE 2: It is understood that a tubular square structure as disclosed will have a first and second wall facing one another.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAH/Examiner, Art Unit 3678                 

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678